Citation Nr: 1014644	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1944 to 
July 1946, July 1948 to March 1949, June 1949 to July 1950, 
July 1950 to June 1952, January 1953 to July 1957, May 1958 
to May 1962, and May 1962 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board originally remanded the issue for further 
development in July 2009.  The Veteran was scheduled to 
attend a Board hearing in January 2008; however, due to 
health reasons the Veteran could not attend and withdrew his 
request for a hearing in writing in December 2007.

The Board acknowledges that the issue of entitlement to 
service connection for a back disability was originally on 
appeal.  However, the RO granted service connection for 
degenerative disc disease of the lumbar spine in a December 
2009 rating decision.  As such, the issue of entitlement to 
service connection for a back disability is no longer in 
appellate status and is not addressed in the decision below.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Heart disease was not manifested during the Veteran's active 
service or within one year of discharge, nor is it otherwise 
causally or etiologically related to service.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated August 2005 
and March 2006 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in August 2005 prior to the initial unfavorable 
decision in November 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.   

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in December 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in September 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arteriosclerosis and cardiovascular disease, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A July 1948 physical examination showed the Veteran's heart 
and blood vessels as normal.  A March 1949 chest x-ray 
reported negative.  In July 1950, the Veteran was afforded a 
physical examination.  His heart and blood vessels were 
reported as normal.  On a June 1952 report of medical 
examination, the examiner noted the Veteran's heart and 
vascular system as clinically normal.  In January 1960, the 
Veteran reported dizziness and left sided chest pain that was 
noted as not characteristic of medical illness.  In August 
1962, the Veteran reported chest pain.  In January 1966, the 
Veteran reported pain over the sternum and left lateral chest 
intermittently for one month usually in the evening, not 
after exercise.  He described the pain as feeling sore.  The 
examiner doubted cardiac disease.  On an April 1967 
retirement report of medical history, the Veteran marked yes 
when asked have you ever had or have you now pain or pressure 
in chest.  He marked no when asked have you ever had 
palpitation or pounding heart or high or low blood pressure.  
The examiner noted pain or pressure in chest occasionally 
treated with no complications or sequelae.  On an April 1967 
retirement report of medical examination, the examiner noted 
the Veteran's heart and vascular system as clinically normal.   
A December 1967 chest x-ray revealed no abnormality of the 
heart, lungs, mediastinum, or bony thorax.  The examiner 
concluded that the Veteran had a radiographically normal 
chest.  

In December 1972, the Veteran was admitted to the hospital 
via the emergency room due to sudden onset of anterior chest 
pain while lifting heavy packages at work.  Electrocardiogram 
showed some right bundle branch conduction defect, but did 
not show any acute changes suggestive of myocardial 
infarction.  Laboratory studies and blood work were within 
normal limits.  

In August 1981, a letter from the Veteran's physician noted 
an EKG with a first degree AV block with incomplete right 
bundle branch block secondary to ST segment changes.  The 
Veteran was diagnosed with moderate arteriosclerotic heart 
disease.  

A January 2005 record showed chest pain in the summer of 
2004, for which the Veteran received a nuclear stress test.  
At the time of examination the Veteran denied current chest 
pain or discomfort, palpitation, or lower extremity edema.  
The examiner noted regular rhythm and rate, no murmurs, no 
carotid bruits, no jugular venous distension, and no lower 
extremity edema.  

The Veteran was afforded a VA examination in September 2009.  
The examiner reviewed the Veteran's claims folder, including 
his service treatment records and a September 2009 chest x-
ray.  The examiner noted a history of hypertension reportedly 
since active duty, but not treated until 30 years prior.  She 
also noted hospitalization for hypertension and a slow heart 
rate one year prior.  At that time, the Veteran received a 
pacemaker.  The Veteran also reported angina for 
approximately 20 years.  He reported chest pain once per week 
with exertion, relieved by rest.  The examiner performed a 
full physical examination.  The examiner diagnosed coronary 
artery disease with stable angina.  He noted that it is less 
likely than not that the disease manifested during or was 
causally related to the Veteran's military service.  The 
examiner acknowledged that service treatment records 
indicated complaints of atypical chest pain during and 
shortly following military service, but a work-up for cardiac 
disease was negative.  In addition, the examiner noted that 
the Veteran reported his angina beginning approximately 20 
years prior, long after his discharge from the military.  The 
examiner also diagnosed hypertension with cardiomegaly.  He 
opined that the hypertension and cardiomegaly are less likely 
than not manifested during or causally related to the 
Veteran's military service.  He provided a rationale, stating 
that the Veteran's service treatment records do not 
demonstrate elevated blood pressure readings, a diagnosis of 
hypertension, or cardiomegaly on exam or chest radiographs.  
Finally, the examiner diagnosed bradycardia status post 
pacemaker placement with residual scar.  He opined that this 
disability did not manifest during and is not caused by the 
Veteran's military service, as the service treatment records 
do not demonstrate a diagnosis of bradycardia and the 
condition first occurred less than one year prior.  

The Board finds that entitlement to service connection for 
heart disease is not warranted.  The Veteran has not 
demonstrated that he has expertise in medical matters.  While 
there is no bright line exclusionary rule that a lay person 
cannot provide opinion evidence as to a nexus between an 
inservice event and a current condition, not all medical 
questions lend themselves to lay opinion evidence.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
In Davidson, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In 
footnote 4 of Jandreau, the Federal Circuit indicated that 
the complexity of the claimed disability is to be considered 
in determining whether lay evidence is competent.  As to a 
nexus opinion relating any inservice cardiovascular 
complaints to his present disability, the Board finds that 
the etiology of the Veteran's heart disease is too complex an 
issue, one typically determined by persons with medical 
training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms 
such as chest pain, which are non-medical in nature; however 
he is not competent to render a medical diagnosis or 
etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  No medical evidence of record finds a relation 
between active duty service and the Veteran's heart disease.  
The only medical opinion in the file was provided by the VA 
examiner in September 2009.  The examiner opined that it is 
not at least as likely as not that the Veteran's coronary 
artery disease with stable angina, hypertension with 
cardiomegaly, or bradycardia status post pacemaker placement 
is due to military service.  The examiner provided a 
rationale for his opinions and there is no contrary medical 
opinion of record.

Additionally, the Board notes that the Veteran's service 
treatment records were negative for a diagnosis of cardiac 
disease.  In spite of complaints of chest pain, the examiner 
noted a normal heart and vascular system in April 1967.  The 
Board views the inservice work-up for the cause of the chest 
pain to be highly significant evidence.  It shows that 
medical personnel were specifically considering possible 
causes of the chests pain, to include cardiac related causes.  
The negative findings in service are therefore highly 
probative on the question of whether cardiovascular disease 
was manifested at that time.  It is also significant that the 
Veteran was not diagnosed with heart disease until August 
1981, over ten years after separation from service.  
Additionally, at his September 2009 examination, the Veteran 
reported the onset of angina as twenty years prior, over 
twenty years after his separation from service.  The Board 
notes that a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Board further notes that the evidence fails to show any 
complaints, treatment, or diagnosis of heart disease within 
one year of the Veteran's separation from service.  As such, 
the veteran is not entitled to service connection under the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.   

Based on the lack of heart disease in service, the amount of 
time between service and the first diagnosis of heart 
disease, and the September 2009 negative nexus opinion, the 
Board finds that a preponderance of the evidence is against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for heart disease is not 
warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


